           CASE 0:21-cr-00058-NEB-TNL Doc. 1 Filed 03/11/21 Page 1 of 6


                                                              J) - cr _5t r{E$/tpu
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA, )
                                      )      INDICTMENT
                     Plaintiff,       )
                                      )      18 U.S.C. S 1343
      v.                              )
                                      )
DIJANA RAHIC,                         )
alUaDijana Ceric,                     )
                                      )
                     Defendant.       )

      The UMTED STATES GRAND JURY charges:

                                  INTRODUCTION

      1.      From in or around January 2075 through in or around July 2019, the

defendant, DIJANA RAHIC, used her position as the accounting manager of Victim

Company     to   defraud the company of more than $700,000 through false and

fraudulent pretenses, representations, and concealment of material facts.

'     2.      At all relevant times, Victim      Company was        an     engineering,

architectural, and consulting firm headquartered in Bilbao, Spain. Victim Company

had operations aII over the wor1d, includ.ing in the United States. Victim Company's

United States offrces were based in Minneapolis, Minnesota.

      3.      RA.HIC was employed as the accounting manager for Victim Company's

US operations from in or around February 2015 until in or around July 2019. RA'HIC

was based out of the Minneapolis office. From in or around 20L7    until   2019, RAHIC

was the only accountant employed in the Minneapolis office.

      4.      As accounting manager, RA,HIC had       access    to Victim    Company's

financial operations which included access to Victim Company's bank accounts and


                                                                               MAR 1 1,2021

                                                                             DISTBICT COURT
                                                                                            ST
                 CASE 0:21-cr-00058-NEB-TNL Doc. 1 Filed 03/11/21 Page 2 of 6

    U.S. v. Dijana Rahic



    credit cards. RAHIC's duties included payroll and benefits administration for

    employees, tracking cash flow projections for the company, and keeping an accurate

    accounting of the profits and losses for Victim Company RAHIC had authority to

    issue payments from Victim Company's bank accounts and to make charges on its

    credit accounts for legitimate business expenses.

                                THE SCHEME TO DEFRAUD

             5.     From in or about January   20LG   through in or about Juty 2019, in the

    State and District of Minnesota, and elsewhere. the defendant.

                                       DIJANA RAHIC
                           .          a/ka/ Dijana Ceric,

    did knowingly devise and participate in a scheme and artifi.ce to defraud and to obtain

    money and property by means of materially false and fraudulent pretenses,

    representations, and promises, and by concealment of material facts.

       . 6.         As part of her scheme to defraud Victim Company, RAHIC primarily

.   used.   three different methods to convert Victim Company's funds to her own personal

    uses. These methods included (1) disguising cash transfers as employee         expense

    reimbursements, payroll, and customer payments, (2) using company credit cards and

    checking accounts to pay personal bills and make personal purchases, and (3) directly

'transferring fuhds from company accounts to her own bank account and those of

    known associates

             7                                            At all relevant times, Victim
    Company employees could request company reimbursement for legitimate business

    expenses.- Reimbursements were processed through Victim Company's.bank, Wells
          CASE 0:21-cr-00058-NEB-TNL Doc. 1 Filed 03/11/21 Page 3 of 6

U.S. v. Dijana Rahic



Fargo. The reimbursement process included documenting the employee requesting

reimbursement, the amount of the reimbursement, and the account where the

requesting employee would like the reimbursement deposited

       8.      Reimbursements were processed multiple times per month and typically

happened in batches.      It was common for several reimbursements to be'processed at

the same time. When WeIIs Fargo processed a batch of reimbursements, only the

total batch amount would appear on Victim Company's monthly bank statements.

The statement would not contain an individual breakdown of each individual

reimbursement request.         By looking at Victim      Company's monthly account

statement,   it   would only be possible to see the total amount of employee expense

reimbursements paid out. It would not be possible to identifiz the individual amounts

paid or the name of the employee who received the reimbursement request.

       9.      It was common for Victim   Company to pay several thousand dollars of

employee expense reimbursements per month.

       10. The majority of RAHIC'S              scheme operated   by expioiting Victim
Company's employee reimbursement procedure. RAHIC frequently generated false

reimbursement requests      in the system.   She would conceal the reimbursement by

putting the request      in another employee's    name, but have the money directly

deposited    into her own personal bank account. She further             concealed the

reimbursement by making sure that          it   was processed in a batch with other

reimbursement requests, thereby ensu.ring that only the batch s total amount of

reimbursements paid would appear on Victim Company's monthly statements.
          CASE 0:21-cr-00058-NEB-TNL Doc. 1 Filed 03/11/21 Page 4 of 6

U.S. v. Diiana Rahic



       11. At no point did Victim Company       authorize RAHIC to obtain expense

reimbursements using other employee's names.

        12.    Personal Purchase Method:   At aII relevant times, Victim Company
maintained at least one company credit card. and at least one company checking

account through Wells Fargo Bank. As accounting manager, RAHIC had access to

both accounts. RAHIC routinely exploited this access by using the accounts to make

unauthorized payments for her own personal expenses.

       13.     RAHIC frequently charged personal purchases to Victim Company's

credit card. Her purchases included approximately $50,000            in prod.ucts from
Amazdn.com, $15,000     in   other online retailers, and $14,000     in   online grocery
                                                                 \


deliveries, among other   things. The purchases were either shipped directly          to

RAHIC, or were sent as gifts to her significant other, her family, or other known

associates. Furthermore, her purchases included $92,000 in non-business-related

travel. As an accountant, RA.HIC did not regularly travel for business.

       L4.     RAHIC concealed her spending by categortzing her purchases             as

Iegitimate business needs in the company's general accounting software. In reality,

the purchases were not autho     rtzed. business expenses.   At no point did, Victim
Company authorize RAHIC to pay personal bills, or to make personal purchases

using Victim Company's credit accouht or checking account

       15.     Direct Transfer of Funds Method: Using her access to the Victim

Company checking account as described above, RA.HIC also transferred a total of

approximately $53,000 directly from Victim Company's accdunt to her own personal


                                          4
           CASE 0:21-cr-00058-NEB-TNL Doc. 1 Filed 03/11/21 Page 5 of 6

U.S. v. Dijana Rahic



bank account and the accounts of her known associates. Victim Company has never

employed the associates and did not authorize these transfers.

         16.    Concealment:   In   furtherance   of her   scheme   to   defraud, RAHIC

concealed her     theft by creating false ledger entries in the company's accounting

sofbware to ensure the accounts appeared balanced. This includ.ed adding extra costs

to legitimate vendor expenses to inflate the bills, as well as adding completely false

expenses for various products and services.

                                          COUNTS I.-2
                                          (Wire Fraud)

         t7.    Paragraphs 1 through 16 are incorporated by reference as      if fully   set

forth herein.

         18.    On or about the dates set forth below. in the State and District of

Minnesota and elsewhere. the defendant.

                                     DIJANA RAHIC
                          ;         alka/ Dijana Ceric,

for the purpose of executing the scheme described above, knowingly transmitted and

caused to be transmitted by means of wire communications in interstate and foreign

commerce, certain writings, signs, signals, and sounds, as follows:

  Count            Date                          Wire Details
               (on or about)
     1         May 17, 2019 An interstate wire communication to transfer $4,889.75
                             via check from Victim Company's account at Wells
                             Fargo Bank to RAHIC's personal account at Bank of
                               America.
     2         July 9, 2019    An interstate wire transfer of $25,008 from Victim
                               Company's account at WeIIs Fargo to the personal bank
                               account of L.C. at Bank of America.
          CASE 0:21-cr-00058-NEB-TNL Doc. 1 Filed 03/11/21 Page 6 of 6

U.S. v. Dijana Rahic



       All in violation of Title   18. United States Code. Section 1343.


.                             FORFEITURE ALLEGATIONS

       19.      Counts I-2 of.this Indictment are hereby realleged and incorporated as

if fully set forth herein by reference, for the purpose of alleging forfeiture pursrrant to

Title 18, United States Code, Section        981(a)(1)(C),   in conjunction with Title   28,

United States    Cod.e,   Section 2ail@).

    . 20.       As the result of the offenses alleged in Counts l--2 of this Indictment, the

defendant shall forfeit to the United States pursuant to Title l-8, United States Code,

Section 981(a)(1)(C),      in conjunction with Title 28, United      States Cod.e, Section

246I(c), any property, real or personal, which constitutes or is derived from proceeds

traceable to such violations

        2L. If a1v of the above-described forfeitable         property is unavailable for

forfeiture, the United States intends to seek the forfeiture of substitute property as

provided. for   in Title 21, United States Code, Section S53(p) and by Title 28, United

States Code, Section 246I(c).'


                                                  A TRUE BILL




ACTING UNITED STATES ATTORNEY                     FOREPERSON




                                              6
